Per curiam.
This matter is before the Court on the Petition for Voluntary Surrender of License filed by Respondent Jerry Wayne Frazier. In the petition Frazier admits that on June 16, 2004 he pled guilty to violating 18USC§ 371 (conspiracy to commit mail fraud, wire fraud, bank fraud and interstate transportation of money obtained by fraud) in the United States District Court for the Northern District of Georgia, Atlanta Division (No. l:03-CR-229). Frazier also admits that the violation to which he pled guilty is a felony and that it is a violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, Bar Rule 4-102 (d), to be convicted of a felony, and the maximum penalty for such violation is disbarment.
We accept Frazier’s petition and the voluntary surrender of his license, which is tantamount to disbarment. It hereby is ordered that the name of J erry Wayne Frazier be removed from the rolls of persons authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.

*724Decided November 22, 2004.
William P Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.